                                    Defendant's Exhibit 1 - Page 1 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 1 of 11
                                    Defendant's Exhibit 1 - Page 2 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 2 of 11
                                    Defendant's Exhibit 1 - Page 3 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 3 of 11
                                    Defendant's Exhibit 1 - Page 4 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 4 of 11
                                    Defendant's Exhibit 1 - Page 5 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 5 of 11
                                    Defendant's Exhibit 1 - Page 6 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 6 of 11
                                    Defendant's Exhibit 1 - Page 7 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 7 of 11
                                    Defendant's Exhibit 1 - Page 8 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 8 of 11
                                    Defendant's Exhibit 1 - Page 9 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 9 of 11
                                    Defendant's Exhibit 1 - Page 10 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 10 of 11
                                    Defendant's Exhibit 1 - Page 11 of 11
Case 3:19-cv-00087-SLG Document 1-1 Filed 03/29/19 Page 11 of 11
